DETAILED ACTION
	The Amendment filed 03/11/22 has been entered.  Claims 1-18 are still pending, with claims 10-18 being elected.  In light of Applicant’s substantive amendments, the previous rejections are withdrawn.  However, revised 102 and 103 rejections of all pending elected claims are detailed below.  

Claim Objections
Claim 14 is objected to because of the following informalities: the claim refers to “the gripping structure” but two gripping structures have been defined in the preceding claim, from which this claim depends.  See claim 14, line 1; claim 13, line 2 (“a respective gripping structure”).  Which gripping structure is being referred to here, or are both being referred to?  
Claims 15 and 17 are objected to because of the following informalities: these claims misspell the word --fourth-- with “forth” gripping element.  See claim 15, line 2; claim 17, line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Bezkorowajnyj
Claim(s) 10-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bezkorowajnyj (U.S. Patent No. 1,588,471).  Bezkorowajnyj is directed to a spring-gripping device.  See Abstract.

Claim 11: Bezkorowajnyj discloses that the first gripping element and the second gripping element are adapted to fit into a space between the end coil and an adjacent coil touching the end coil.  See Figs. 1, 3, 5.
Claim 12: Bezkorowajnyj discloses that the first gripping element and the second gripping element each comprise a curved gripping surface having a curvature corresponding to a curvature of a cross section of the spring wire.  See Figs. 1, 3, 5.
Claim 13: Bezkorowajnyj discloses that each of the first gripping element and the second gripping element is connected to a respective gripping structure (104B) surrounding a predetermined section of the spring wire.  See Figs. 1, 3, 5.
Claim 14: Bezkorowajnyj discloses that the gripping structure has a curvature corresponding to the curvature of the spring wire.  See Figs. 1, 3, 5.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Bezkorowajnyj
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezkorowajnyj. 
Claim 15: Bezkorowajnyj is relied upon as in claims 10 and 11 above, but discloses 3 gripping elements instead of 4.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a fourth arm (such that they are all evenly spaced from each other) to provide additional stability in gripping and pulling the spring.  Bezkorowajnyj further alludes to this possibility by stating that “an appropriate number of arms 5” could be used in the gripping device, hence making it further obvious to one skilled in the art to make this modification.  See col. 1, lines 27-30.  Hence, including a fourth arm 5 with a correspond hook 6 would result in the recited third gripping element and fourth gripping element disposed opposite the first gripping element and the second gripping element, respectively. 
Claim 16: Bezkorowajnyj discloses that each of the gripping elements comprises a curved gripping surface having a curvature corresponding to a curvature of the spring wire.  See Figs. 1, 3, 5. 
Claim 17: Bezkorowajnyj discloses a gripping structure (3) connecting the first with the third gripping element and the second with the forth gripping element, the gripping structure having a . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 23, 2022